Citation Nr: 0327704	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-19935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






REMAND

The veteran served on active duty from August 1968 to August 
1972.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 2001 RO decision which denied service 
connection for a psychiatric disorder.  

On a VA Form 9 dated in October 2002, the veteran requested a 
hearing at the RO before a Member of the Board.  
Consequently, the case must be remanded to the RO for 
scheduling of such a Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, the case is remanded for the following:

The RO should give the veteran an option 
of having an in-person hearing with a 
Board Member visiting the RO (a Travel 
Board hearing) or a videoconference 
hearing at the RO conducted by a Board 
Member.  The appropropiate Board hearing 
should then be scheduled by the RO.  
After necessary action on the Board 
hearing request is completed, the RO 
should return the case to the Board in 
Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


